Citation Nr: 1512960	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

On his June 2013 VA Form 9, the Veteran asserted that he is unable to secure or follow gainful employment due to his PTSD.  Accordingly, entitlement to a TDIU is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a video conference with his June 2013 substantive appeal; however, it does not appear that a hearing has been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  As the RO schedules Board video conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing, in accordance with the June 2013 request.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




